Exhibit 10.4
 
 
STOCK ESCROW AGREEMENT


This STOCK ESCROW AGREEMENT (this “Agreement”) is dated as of the 26th day of
June, 2012, by and among Pure Bioscience, Inc., a Delaware corporation (the
“Company”), the undersigned holders of Notes whose names are set forth on
Schedule I attached hereto (collectively, the “Noteholders”), or the undersigned
person acting as representative of the Noteholders (the “Noteholders’
Representative”) , and U.S. Bank National Association, a national banking
association (the “Escrow Agent”), as escrow agent.  The Company, Noteholders,
and the Noteholders’ Representative are sometimes referred to herein,
collectively, as the “Interested Parties.”
 
WHEREAS, the Company and the Noteholders have entered into a Security Agreement
dated June 26, 2012 (the “Security Agreement”), pursuant to which the Company
has granted to the Noteholders a security interest in certain property of the
Company, including without limitation the Escrow Shares, in connection with the
Noteholders’ purchase of the Notes; and
 
WHEREAS, the Interested Parties wish to engage the Escrow Agent to act, and the
Escrow Agent is willing to act, as escrow agent hereunder and, in that capacity,
to hold, administer and distribute the Escrow Shares deposited in escrow
hereunder in accordance with, and subject to, the terms of this Agreement.
 
NOW THEREFORE, for valuable consideration, the receipt whereof is hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.
 
(a)           “Independent Third Party” shall mean the independent third party
set forth on Schedule II hereto.
 
(b)           “Notes” shall mean the Zero Coupon Secured Convertible Notes
purchase by the Noteholders from the Company pursuant to the terms of the
Securities Purchase Agreement dated June 26, 2012 between the Company and the
Noteholders.
 
(c)           “Transfer Agent” shall mean the transfer agent of the Company,
Computershare N.A., with an address of 350 Indiana Street, Suite 800, Golden,
Colorado 90401, and a telephone number of (303) 262-0600.
 
2.           Deposit of Escrow Property.  On June 26, 2012, the Company shall
issue the shares of common stock, par value $0.01, of the Company listed on the
attached Schedule III (the “Escrow Shares”) in the name of “Embassy & Co.” as
nominee for the Escrow Agent, which shares shall be registered on the books of
the Transfer Agent, and shall deliver to the Escrow Agent a statement evidencing
such issuance, and the Escrow Agent shall hold and administer the Escrow Shares
(said Escrow Shares, together with any dividends and other distributions
therefrom or proceeds thereof received by the Escrow Agent, collectively, the
“Escrow Property”) subject to the terms of this Agreement.  The Escrow Agent
shall have no responsibility for the genuineness, validity, market value, title
or sufficiency for any intended purpose of the Escrow Property.
 



 
1

--------------------------------------------------------------------------------

 
 
3.           Claims and Payment; Release from Escrow.  The Escrow Shares shall
be released to the applicable Interested Parties as follows:
 
(a)           Pursuant to the provisions of the Security Agreement, on each
occasion on which the Noteholders’ Representative determines in good faith that
the Company is in default or that an event of default (a “Default”) has occurred
under the Security Agreement, the Noteholders’ Representative may deliver to the
Escrow Agent and the Company a written request for the distribution of the
Escrow Shares in accordance with Section 5(a) (a “Default Notice”), which notice
shall describe in reasonable detail the facts giving rise to the Default, and a
reference to the provision of the Security Agreement or any ancillary agreement
upon which such claim of Default is based.
 
(b)           If, within twenty (20) days after the Noteholders’
Representative’s delivery of a Default Notice, Company does not notify the
Escrow Agent in writing (with a copy to the Noteholders’ Representative) that
the Company objects in good faith to the Default (an “Objection”), the Escrow
Agent shall promptly distribute the Escrow Shares as instructed in the Default
Notice.
 
(c)           If, within twenty (20) days after the Noteholders’
Representative’s delivery of a Default Notice, the Company delivers to the
Escrow Agent an Objection, the Escrow Agent shall not distribute the Escrow
Shares as instructed in the Default Notice, pending either (i) joint written
instructions from the Noteholders’ Representative and the Company specifying the
agreement of the parties as to the action to be taken with respect to such
Default (“Default Instructions”) or (ii) receipt by the Escrow Agent of a notice
from the Noteholders’ Representative or the Company stating that such dispute
has been submitted to a court of competent jurisdiction for judgment, and that a
final judgment with respect to such matters has been rendered, which notice
shall be accompanied by a copy of a final, non-appealable order of the court
pursuant to which such court has determined whether and to what extent the
Noteholders’ Representative is entitled to the Escrow Shares requested in such
Default Notice, and a statement by the submitting party that such decision is
final and non-appealable (such notice, decision and statement, collectively, a
“Determination Order”).  A copy of such Determination Order shall also be sent
by the Noteholders’ Representative or the Company, as the case may be, to the
other party concurrently with the delivery thereof to the Escrow Agent.
 
(d)           If the Escrow Agent has received Default Instructions or a
Determination Order, and if such Default Instructions or Determination Order
indicates that the Noteholders are entitled to distribution of the Escrow Shares
set forth in the Default Notice, then the Escrow Agent shall promptly, but in
any event within five (5) business days after such receipt, distribute such
Escrow Shares as set forth in Section 5(a).  If such Default Instructions or
Determination Order indicates that the Noteholders are not entitled to all or
any portion of the Escrow Shares, then the Escrow Agent shall hold the amount to
which the Noteholders are determined not to be entitled in accordance with the
terms of this Agreement until such amounts are to be (i) cancelled pursuant to
Section 3(e) below, (ii) distributed to the Noteholders in respect of another
Default Notice pursuant to Section 3(a) through 3(d), or (iii) distributed to
the Noteholders, the Company or otherwise, in each case upon the receipt of
joint written instructions from Company and Noteholders’ Representative.
 

 
 
2

--------------------------------------------------------------------------------

 



(e)           To the extent not previously distributed to the Noteholders
pursuant to this Section 3, the Escrow Shares shall be cancelled as set forth in
Section 5(b) on the earlier of (i) written confirmation from the Noteholders’
Representative and the Company that the Noteholders’ security interest in the
Escrow Shares has been terminated, and (ii) the date that is six (6) months
after the date hereof, unless any Default Notice theretofore delivered is then
pending and unresolved, in which case the number of Escrow Shares relating to
such Default Notice(s) which are still pending and unresolved as of such date
shall be retained by the Escrow Agent (a “Retained Shares”), and the balance of
the Escrow Shares shall be cancelled as set forth in Section 5(b).  The Escrow
Agent shall thereafter distribute or cancel the Retained Shares, as applicable,
as and when it receives Default Instructions or a Determination Order, as
applicable, relating to the Default, or, in the alternative, if it has not
received an Objection within the allotted time pursuant to Section 3(b).
 
4.           Certain Terms Concerning Escrowed Property.  Neither the Escrow
Agent nor its nominee shall be under any duty to take any action to preserve,
protect, exercise or enforce any rights or remedies under or with respect to the
Escrow Property (including without limitation with respect to the exercise of
any voting or consent rights, conversion or exchange rights, defense of title,
preservation of rights against prior matters or otherwise).  Notwithstanding the
foregoing, if the Escrow Agent is so requested in a written request of the
Independent Third Party received by the Escrow Agent at least three (3) Business
Days prior to the date on which the Escrow Agent is requested therein to take
such action (or such later date as may be acceptable to the Escrow Agent), the
Escrow Agent shall execute or cause its nominee to execute, and deliver to the
Company, as the issuer of the Escrow Shares, a proxy or other instrument in the
form supplied to the Escrow Agent as the record holder of the Escrow Shares for
voting or otherwise exercising any right of consent with respect to any of the
Escrow Property held by it hereunder, in accordance with the instructions
provided by the Independent Third Party (provided that the Escrow Agent shall
not be obliged to execute any such proxy or other instrument if, in its
judgment, the terms thereof may subject the Escrow Agent to any liabilities or
obligations in its individual capacity).  Except as provided in this Section 4,
the Escrow Agent shall not be under any duty or responsibility to forward to any
Interested Party, or to notify any Interested Party with respect to, or to take
any action with respect to, any notice, solicitation or other document or
information, written or otherwise, received from an issuer or other person with
respect to the Escrow Shares, including but not limited to, proxy material,
tenders, options, the pendency of calls and maturities and expiration of rights.
 
5.           Distribution Of Escrow Shares.
 
(a)           Any distribution of all or a portion of the Escrow Shares to the
Noteholders shall be made by delivery to the Transfer Agent of the statement
evidencing the nominee of the Escrow Agent as the registered holder of the
Escrow Shares, with instruction to the Transfer Agent to transfer and issue an
aggregate number of Escrow Shares being distributed, allocated among the
Noteholders based upon his or her pro rata share according to the percentages
set forth on Schedule I (as nearly as practicable), in each case by issuing to
each such Noteholder a stock certificate or other statement or document
representing such allocated shares, registered in the name of each Noteholder
set forth on Schedule I and mailed by first class mail to such Noteholders’
address set forth on Schedule I (or to such other address for any Noteholder as
the Noteholders’ Representative may have previously instructed the Escrow Agent
in writing); and,



 
3

--------------------------------------------------------------------------------

 
 
if less than all the then remaining Escrow Shares are to be so distributed and
transferred, the Escrow Agent shall instruct the Transfer Agent to issue and
return to the Escrow Agent (or its nominee, if the Escrow Agent shall so
instruct) a stock certificate or other statement evidencing the nominee of the
Escrow Agent as the record holder of the remaining Escrow Shares.  The Escrow
Agent shall have no liability for the actions or omissions of, or any delay on
the part of, the Transfer Agent in connection with the foregoing.
 
(b)           To the extent any Escrow Shares are not distributed to the
Noteholders, the Escrow Agent shall return the certificates for the Escrow
Shares or any other statement evidencing the nominee of the Escrow Agent as the
registered holder of the Escrow Shares to the Transfer Agent, and the Company
and the Escrow Agent shall provide instructions to the Transfer Agent to cancel
such Escrow Shares.
 
6.           Dividends.  Any dividends, whether cash dividends or stock
dividends, stock splits, and any other distributions from or under the Escrow
Shares, received by the Escrow Agent from time to time during the term of this
Agreement shall be added to and become a part of the Escrow Property (and, as
such, shall become subject to the terms of this Agreement).
 
7.           Investment of Funds.
 
(a)           If the Escrow Agent shall have received specific written
investment instruction from the Company (which shall include instructions as to
term to maturity, if applicable), on a timely basis, the Escrow Agent shall
invest the Escrow Property in Eligible Investments, pursuant to and as directed
in such instruction.  “Eligible Investments” shall mean (i) obligations issued
or guaranteed by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof); (ii) obligations (including certificates of deposit and
banker’s acceptances) of any domestic commercial bank having capital and surplus
in excess of $500,000,000; (iii) repurchase obligations for underlying
securities of the type described in clause (i); (iv) investment in the Escrow
Agent’s “FDIC Insured Money Market Fund”.  If otherwise qualified, obligations
of the Escrow Agent or any of its affiliates shall qualify as Eligible
Investments.
 
(b)           Escrow Agent Not Responsible For Investment Decisions.  Absent its
timely receipt of such specific written investment instruction from the Company,
the Escrow Agent shall have no obligation or duty to invest (or otherwise pay
interest on) the Escrow Property.  All earnings received from the investment of
the Escrow Property shall be credited to, and shall become a part of, the Escrow
(and any losses on such investments shall be debited to the Escrow
Account).  The Escrow Agent shall have no liability for any investment losses,
including without limitation any market loss on any investment liquidated prior
to maturity in order to make a payment required hereunder.
 
(c)           Tax Reporting.  The Interested Parties agree that, for tax
reporting purposes, all interest or other income earned from the investment of
the Escrow Property in any tax year shall (i) to the extent such interest or
other income is distributed by the Escrow Agent to any person or entity pursuant
to the terms of this Agreement during such tax year, be reported as allocated to
such person or entity, and (ii) otherwise shall be reported as allocated to the
Company.
 


 
4

--------------------------------------------------------------------------------

 




8.           Noteholders’ Representative.  The Noteholders’ Representative
represents and warrants to the Escrow Agent that [he][she][it] has the
irrevocable right, power and authority (i) to enter into and perform this
Agreement and to bind all of the Noteholders to its terms, (ii) to give and
receive directions and notices hereunder; and (iii) to make all determinations
that may be required or that [he][she][it] deems appropriate under this
Agreement.  Until notified in writing by the Noteholders’ Representative that
[he][she][it] has resigned or that [he][she][it] has been removed by a majority
in interest of the Noteholders, the Escrow Agent may rely conclusively and act
upon the directions, instructions and notices of the Noteholders’ Representative
named herein and, thereafter, upon the directions, instructions and notices of
any successor named in a writing executed by a majority-in-interest of the
Noteholders filed with the Escrow Agent.
 
9.           Concerning the Escrow Agent.
 
(a)           Each Interested Party acknowledges and agrees that the Escrow
Agent (i) shall not be responsible for any of the agreements referred to or
described herein (including without limitation the Security Agreement), or for
determining or compelling compliance therewith, and shall not otherwise be bound
thereby, (ii) shall be obligated only for the performance of such duties as are
expressly and specifically set forth in this Agreement on its part to be
performed, each of which is ministerial (and shall not be construed to be
fiduciary) in nature, and no implied duties or obligations of any kind shall be
read into this Agreement against or on the part of the Escrow Agent, (iii) shall
not be obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with acceptable indemnification, (iv) may rely on and shall
be protected in acting or refraining from acting upon any written notice,
instruction (including, without limitation, wire transfer instructions, whether
incorporated herein or provided in a separate written instruction), instrument,
statement, certificate, request or other document furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
person, and shall have no responsibility for making inquiry as to or determining
the genuineness, accuracy or validity thereof, or of the authority of the person
signing or presenting the same, and (v) may consult counsel satisfactory to it,
including in-house counsel, and the opinion or advice of such counsel in any
instance shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with the opinion or advice of such counsel.  Documents and written
materials referred to in this Section 9(a) include, without limitation, e-mail
and other electronic transmissions capable of being printed, whether or not they
are in fact printed; and any such e-mail or other electronic transmission may be
deemed and treated by the Escrow Agent as having been signed or presented by a
person if it bears, as sender, the person’s e-mail address.
 
(b)           The Escrow Agent shall not be liable to anyone for any action
taken or omitted to be taken by it hereunder except in the case of the Escrow
Agent’s gross negligence or willful misconduct in breach of the terms of this
Agreement.  In no event shall the Escrow Agent be liable for indirect, punitive,
special or consequential damage or loss (including but not limited to lost
profits) whatsoever, even if the Escrow Agent has been informed of the
likelihood of such loss or damage and regardless of the form of action.
 
(c)           The Escrow Agent shall have no more or less responsibility or
liability on account of any action or omission of any book-entry depository,
securities intermediary or other
 



 
5

--------------------------------------------------------------------------------

 

 
subescrow agent employed by the Escrow Agent than any such book-entry
depository, securities intermediary or other subescrow agent has to the Escrow
Agent, except to the extent that such action or omission of any book-entry
depository, securities intermediary or other subescrow agent was caused by the
Escrow Agent’s own gross negligence or willful misconduct in breach of this
Agreement.
 
(d)           The Escrow Agent is hereby authorized, in making or disposing of
any investment permitted by this Agreement, or in carrying out any sale of the
Escrow Property permitted by this Agreement, to deal with itself (in its
individual capacity) or with any one or more of its affiliates, whether it or
such affiliate is acting as a subagent of the Escrow Agent or for any third
person or dealing as principal for its own account.
 
(e)           Notwithstanding any term appearing in this Agreement to the
contrary, in no instance shall the Escrow Agent be required or obligated to
distribute any Escrow Property (or take other action that may be called for
hereunder to be taken by the Escrow Agent) sooner than two (2) Business Days
after (i) it has received the applicable documents required under this Agreement
in good form, or (ii) passage of the applicable time period (or both, as
applicable under the terms of this Agreement), as the case may be.
 
10.           Compensation, Expense Reimbursement and Indemnification.
 
(a)           The Company agrees (i) to pay or reimburse the Escrow Agent for
its attorney’s fees and expenses incurred in connection with the preparation of
this Agreement, and (ii) to pay the Escrow Agent’s compensation for its normal
services hereunder in accordance with the fee schedule attached hereto as
Schedule IV and made a part hereof, which may be subject to change hereafter by
the Escrow Agent on an annual basis.
 
(b)           The Company agrees to reimburse the Escrow Agent on demand for all
costs and expenses incurred in connection with the administration of this
Agreement or the escrow created hereby or the performance or observance of its
duties hereunder which are in excess of its compensation for normal services
hereunder, including without limitation, payment of any legal fees and expenses
incurred by the Escrow Agent in connection with resolution of any claim by any
party hereunder.
 
(c)           Each of the Interested Parties covenants and agrees, jointly and
severally, to indemnify the Escrow Agent (and its directors, officers and
employees) and hold it (and such directors, officers and employees) harmless
from and against any loss, liability, damage, cost and expense of any nature
incurred by the Escrow Agent arising out of or in connection with this Agreement
or with the administration of its duties hereunder, including but not limited to
attorney’s fees and other costs and expenses of defending or preparing to defend
against any claim of liability unless and except to the extent such loss,
liability, damage, cost and expense shall be caused by the Escrow Agent’s gross
negligence, or willful misconduct.  The foregoing indemnification and agreement
to hold harmless shall survive the termination of this Agreement.
 
(d)           Notwithstanding anything herein to the contrary, the Escrow Agent
shall have and is hereby granted a possessory lien on and security interest in
the Escrow Property, and all proceeds thereof, to secure payment of all amounts
owing to it from time to time hereunder,
 

 
 
6

--------------------------------------------------------------------------------

 

whether now existing or hereafter arising.  The Escrow Agent shall have the
right to deduct from the Escrow Property, and proceeds thereof, any such sums,
upon one (1) Business Days’ notice to the Interested Parties of its intent to do
so.
 
11.           Tax Indemnification.  Each of the Interested Parties agrees,
jointly and severally, (i) to assume any and all obligations imposed now or
hereafter by any applicable tax law with respect to any payment or distribution
of the Escrow Property or performance of other activities under this Agreement,
(ii) to instruct the Escrow Agent in writing with respect to the Escrow Agent’s
responsibility for withholding and other taxes, assessments or other
governmental charges, and to instruct the Escrow Agent with respect to any
certifications and governmental reporting that may be required under any laws or
regulations that may be applicable in connection with its acting as Escrow Agent
under this Agreement, and (iii) to indemnify and hold the Escrow Agent harmless
from any liability or obligation on account of taxes, assessments, additions for
late payment, interest, penalties, expenses and other governmental charges that
may be assessed or asserted against the Escrow Agent in connection with, on
account of or relating to the Escrow Property, the management established
hereby, any payment or distribution of or from the Escrow Property pursuant to
the terms hereof or other activities performed under the terms of this
Agreement, including without limitation any liability for the withholding or
deduction of (or the failure to withhold or deduct) the same, and any liability
for failure to obtain proper certifications or to report properly to
governmental authorities in connection with this Agreement, including costs and
expenses (including reasonable legal fees and expenses), interest and
penalties.  The foregoing indemnification and agreement to hold harmless shall
survive the termination of this Agreement.
 
12.           Resignation.  The Escrow Agent may at any time resign as Escrow
Agent hereunder by giving thirty (30) days’ prior written notice of resignation
to the Company and the Noteholders’ Representative.  Prior to the effective date
of the resignation as specified in such notice, the Company will issue to the
Escrow Agent a written instruction authorizing redelivery of the Escrow Property
to a bank or trust company that it selects as successor to the Escrow Agent
hereunder.  If, however, the Company shall fail to name such a successor escrow
agent within twenty (20) days after the notice of resignation from the Escrow
Agent, the Noteholders’ Representative shall be entitled to name such successor
escrow agent.  If no successor escrow agent is named by the Company or the
Noteholders’ Representative, the Escrow Agent may apply to a court of competent
jurisdiction for appointment of a successor escrow agent.
 
13.           Dispute Resolution.  It is understood and agreed that, should any
dispute arise with respect to the delivery, ownership, right of possession,
and/or disposition of the Escrow Property, or should any claim be made upon the
Escrow Agent or the Escrow Property by a third party, the Escrow Agent upon
receipt of notice of such dispute or claim is authorized and shall be entitled
(at its sole option and election) to retain in its possession without liability
to anyone, all or any of said Escrow Property until such dispute shall have been
settled either by the mutual written agreement of the parties involved or by a
final order, decree or judgment of a court in the United States of America, the
time for perfection of an appeal of such order, decree or judgment having
expired.  The Escrow Agent may, but shall be under no duty whatsoever to,
institute or defend any legal proceedings which relate to the Escrow Property.
 



 
7

--------------------------------------------------------------------------------

 



14.           Consent to Jurisdiction and Service.  Each of the Interested
Parties hereby absolutely and irrevocably consents and submits to the
jurisdiction of the courts in the State of California and of any Federal court
located in said State in connection with any actions or proceedings brought
against the Interested Parties (or any of them) by the Escrow Agent arising out
of or relating to this Escrow Agreement.  In any such action or proceeding, the
Interested Parties each hereby absolutely and irrevocably (i) waives any
objection to jurisdiction or venue, (ii) waives personal service of any summons,
complaint, declaration or other process, and (iii) agrees that the service
thereof may be made by certified or registered first-class mail directed to such
party, as the case may be, at their respective addresses in accordance with
Section 17 hereof.
 
15.           Waiver of Jury Trial.  The Escrow Agent and the Interested parties
hereby waive a trial by jury of any and all issues arising in any action or
proceeding between them or their successors or assigns, under or in connection
with this agreement or any of its provisions or any negotiations in connection
herewith.
 
16.           Force Majeure.  The Escrow Agent shall not be responsible for
delays or failures in performance resulting from acts beyond its control.  Such
acts shall include but not be limited to acts of God, strikes, lockouts, riots,
acts of war, epidemics, governmental regulations superimposed after the fact,
fire, communication line failures, computer viruses, power failures, earthquakes
or other disasters.
 
17.           Notices; Wiring Instructions.
 
(a)           Notice Addresses.  Any notice permitted or required hereunder
shall (subject to the terms of Section 9(a), which shall permit the Escrow
Agent, at its option, to accept and rely upon confirmed e-mail or equivalent
electronic transmission as a communication received in writing) be in writing,
and shall be sent (i) by personal delivery, overnight delivery by a recognized
courier or delivery service, or (ii) mailed by registered or certified mail,
return receipt requested, postage prepaid, or (iii) by confirmed telecopy
accompanied by mailing of the original on the same day by first class mail,
postage prepaid, in each case the parties at their address set forth below (or
to such other address as any such party may hereafter designate by written
notice to the other parties).
 
If to the Company:
 
Pure Bioscience, Inc.
1725 Gillespie Way, El Cajon, CA, 92020
Attention: Chief Executive Officer
Fax: (619) 596-8790
Tel: (619) 596-8600





 
8

--------------------------------------------------------------------------------

 




If to the Noteholders’ Representative:
 
Attention: ________________
Fax: ________________
Tel: ________________

 
 
If to Escrow Agent:
 
· By first class mail, to:
 
U.S. Bank National Association
633 West 5th Street, 24th Floor
Los Angeles, CA 90071
Attention: Corporate Trust Stock Escrow Agreement
 
·  If by fax, addressed as above and sent to the following telecopy
number:  (213) _______
 
Notices addressed to the Escrow Agent shall be effective only upon receipt.  If
any Default Notice, Objection or other document is required to be addressed to
the Escrow Agent and any other person, the Escrow Agent may assume without
requiring that such other person received such document or the date on which the
Escrow Agent received it.

 
(b)           Wiring Instructions.  Any funds to be paid to the Escrow Agent
hereunder shall be sent by wire transfer pursuant to the following instructions
(or by such method of payment and pursuant to such instruction as may have been
given in advance and in writing to or by the Escrow Agent, as the case may be,
in accordance with Section 14(a) above):
 
Bank:           U.S. Bank
ABA #:  091000022
A/C #:   1-801-5013-5135
Trust A/C#:  163143000
Attn: Corporate Trust
Ref: Stock Escrow



18.           Miscellaneous.
 
(a)           Binding Effect; Successors.  This Agreement shall be binding upon
the respective parties hereto and their heirs, executors, successors and
assigns.  If the Escrow Agent consolidates, merges or converts into, or
transfers all or substantially all of its corporate trust business to, another
corporation, the successor corporation without any further act shall be the
successor Escrow Agent.
 
 
9

--------------------------------------------------------------------------------

 
 
 
(b)           Modifications.  This Agreement may not be altered or modified
without the express written consent of the parties hereto.  No course of conduct
shall constitute a waiver of any of the terms and conditions of this Escrow
Agreement, unless such waiver is specified in writing, and then only to the
extent so specified.  A waiver of any of the terms and conditions of this Escrow
Agreement on one occasion shall not constitute a waiver of the other terms of
this Escrow Agreement, or of such terms and conditions on any other
occasion.  Notwithstanding any other provision hereof, consent to an alteration
or modification of this Agreement may not be signed by means of an e-mail
address.
 
(c)           Governing Law.  THIS ESCROW AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.
 
(d)           Reproduction of Documents.  This Agreement and all documents
relating thereto, including, without limitation, (i) consents, waivers and
modifications which may hereafter be executed, and (ii) certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, optical disk, micro-card, miniature
photographic or other similar process.  The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
 
(e)           Counterparts.  This Escrow Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(f)           Patriot Act Compliance.  To help the government fight the funding
of terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account.  For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity.  The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.  Buyer and Shareholders’ Representative
each agree to provide all such information and documentation as to themselves as
requested by Escrow Agent to ensure compliance with federal law.
 



 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the 26th day of June,
2012.
 

 
PURE BIOSCIENCE, INC.,
 
a Delaware corporation
             
By: ________________________________
 
    Title:
 
    Name:
         
[NOTEHOLDER REPRESENTATIVE]
             
By: ________________________________
 
    Title:
 
    Name:
         
U.S. BANK NATIONAL ASSOCIATION,  as Escrow Agent
             
By: ________________________________
 
    Title:
 
    Name:
   

 
 [Signature Page to Stock Escrow Agreement]



 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
NOTEHOLDERS
 


 
Name and Address of Noteholder
Pro Rata Share (as a percentage) of Outstanding Amount Under All Notes
                           



 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
INDEPENDENT THIRD PARTY
 
Jack Fitzmorris, an individual, with an address as _________________.  If Jack
Fitzmorris is not able to perform his duties as set forth in Section 4 of this
Agreement, then the Company and Noteholders holding at least 67% in interest of
the Notes based on the percentages set forth in Schedule I of this Agreement
shall mutually agree on a substitute Independent Third Party, and the Company
and the Noteholders’ Representative shall each notify the Escrow Agent of the
identity of such substitute Independent Third Party in accordance with Section
17(a) of this Agreement and this Schedule II shall thereby be deemed amended.
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
ESCROW SHARES
 
4,600,000 shares of common stock, $0.01 par value per share, of Pure Bioscience,
Inc.
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
FEE SCHEDULE
 


 



 
 

--------------------------------------------------------------------------------

 
